DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 11/24/2021 has been entered.  Claim 1-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  

Claim Objections
Claims 1-17 objected to because of the following informalities:  Applicant uses “accommodating portion” and “accommodation portion” interchangeably.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. 2008/0287736) in view of Miyagi (U.S. 5,348,975).
With respect to claim 1, Yamazaki teaches an endoscope comprising: 
a wire (20) comprising a first end portion and a second end portion, the wire being inserted in an endoscope insertion portion (FIG. 5); 
a tubular member (10), the first end portion of the wire being arranged along an inner circumferential face of the tubular member (FIG. 5), the first end portion of the wire being joined at a predetermined position on a distal end of the tubular member by welding (para [0028]), the wire being arranged immediately below a first through hole (FIG. 5, see also para [0033]) including openings at predetermined positions on the inner circumferential face and an outer circumferential face of the tubular member (FIG. 3); 
a distal end member (1a) comprising: 
a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below), 
an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and 
a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below);
-2-wherein the wire is welded to the tubular member between the first through hole and the small diameter portion (para [0028], FIG. 5)

    PNG
    media_image1.png
    441
    437
    media_image1.png
    Greyscale

However, Yamazaki does not teach an accommodating portion. 
With respect to claim 1, Miyagi teaches an endoscope comprising: 
a distal end member (3) comprising: 
a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below), 
an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and 
a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below); and 
an accommodating portion formed on an outer circumferential face of at least the small diameter portion (see below), the first end portion of the wire being accommodated in the accommodating portion (FIG. 4 for example);

    PNG
    media_image2.png
    288
    409
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the small diameter portion of Yamazaki to include an accommodating portion in the manner taught by Miyagi in order to allow a larger overlap between the small diameter portion and the tubular member (FIG. 5, 6 of Miyagi), which provides a more secure interconnection.
With respect to claim 2, Miyagi teaches the accommodating portion and the first through hole are provided on one straight line along a longitudinal axis of the endoscope insertion portion (FIG. 4 for example).
With respect to claim 3, Yamazaki teaches the tubular member includes, in addition to the first through hole, a second through hole including openings on the inner circumferential face and the outer circumferential face, at a position separated from the first through hole by a predetermined distance along the longitudinal axis of the endoscope insertion portion (FIG. 3 for example).
With respect to claim 4, Miyagi teaches a depth of the accommodating portion from the outer circumferential face side of the small diameter portion is same as an outer diameter dimension of the wire or smaller than the outer diameter dimension of the wire by a predetermined dimension (the accommodating portion is the surface of the small diameter portion and therefore has no depth; having no depth is “smaller than the outer diameter dimension of the wire by a predetermined dimension” wherein the predetermined dimension is the outer diameter dimension of the wire).
With respect to claim 6, Yamazaki teaches the tubular member is a distal end tubular member provided on a distal end of a bending portion provided in a middle of the endoscope insertion portion (FIG. 1 for example).
With respect to claim 7, Miyagi teaches the accommodation portion is a groove (FIG. 4 for example).
With respect to claim 8, Yamazaki in view of Miyagi teaches a distal end face of the tubular member being positioned proximally relative to each of the intermediate diameter portion and the large diameter portion (FIG. 5 of Yamazaki) such that the first end portion of the wire is sandwiched between the distal end side of the inner circumferential face of the tubular member and a bottom surface of the accommodation portion (FIG. 5, 6 of Miyagi for example) and the wire is exposed through the first through hole (FIG. 5 of Yamazaki).
With respect to claim 9, Yamazaki teaches the distal end member is shorter in longitudinal length than the tubular member (FIG. 3, 5).
With respect to claim 10, Yamazaki teaches an endoscope comprising: 
a wire (20) comprising a first end portion and a second end portion, the wire being inserted in an endoscope insertion portion (FIG. 5); 
a tubular member (10), the first end portion of the wire being arranged along an inner circumferential face of the tubular member (FIG. 5), the first end portion of the wire being joined at a predetermined position on a distal end of the tubular member by welding (para [0028]), the wire being arranged immediately below a first through hole (FIG. 5, see also para [0033]) including openings at predetermined positions on the inner circumferential face and an outer circumferential face of the tubular member (FIG. 3); 
a distal end member (1a) comprising: 
a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below), 
an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and 
a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below).

    PNG
    media_image1.png
    441
    437
    media_image1.png
    Greyscale

However, Yamazaki does not teach an accommodating portion. 
With respect to claim 1, Miyagi teaches an endoscope comprising: 
a distal end member (3) comprising: 
a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below), 
an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and 
a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below); and 
an accommodating portion formed on an outer circumferential face of at least the small diameter portion (see below), the first end portion of the wire being accommodated in the accommodating portion (FIG. 4 for example);
wherein the accommodation portion is a groove (FIG. 3).

    PNG
    media_image2.png
    288
    409
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the small diameter portion of Yamazaki to include an accommodating portion in the manner taught by Miyagi in order to allow a larger overlap between the small diameter portion and the tubular member (FIG. 5, 6 of Miyagi), which provides a more secure interconnection.
With respect to claim 11, Miyagi teaches the accommodating portion and the first through hole are provided on one straight line along a longitudinal axis of the endoscope insertion portion (FIG. 4 for example).
With respect to claim 12, Yamazaki teaches the tubular member includes, in addition to the first through hole, a second through hole including openings on the inner circumferential face and the outer circumferential face, at a position separated from the first through hole by a predetermined distance along the longitudinal axis of the endoscope insertion portion (FIG. 3 for example).
With respect to claim 13, Miyagi teaches a depth of the accommodating portion from the outer circumferential face side of the small diameter portion is same as an outer diameter dimension of the wire or smaller than the outer diameter dimension of the wire by a predetermined dimension (the accommodating portion is the surface of the small diameter portion and therefore has no depth; having no depth is “smaller than the outer diameter dimension of the wire by a predetermined dimension” wherein the predetermined dimension is the outer diameter dimension of the wire).
With respect to claim 15, Yamazaki teaches the tubular member is a distal end tubular member provided on a distal end of a bending portion provided in a middle of the endoscope insertion portion (FIG. 1 for example).
With respect to claim 16, Yamazaki in view of Miyagi teaches a distal end face of the tubular member being positioned proximally relative to each of the intermediate diameter portion and the large diameter portion (FIG. 5 of Yamazaki) such that the first end portion of the wire is sandwiched between the distal end side of the inner circumferential face of the tubular member and a bottom surface of the accommodation portion (FIG. 5, 6 of Miyagi for example) and the wire is exposed through the first through hole (FIG. 5 of Yamazaki).
With respect to claim 17, Yamazaki teaches the distal end member is shorter in longitudinal length than the tubular member (FIG. 3, 5).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795